 



Exhibit 10.1
Boston Life Sciences, Inc.
Nonstatutory Stock Option Agreement
1.   Grant of Option.
     This agreement (hereinafter, the “Agreement”) evidences the grant by Boston
Life Sciences, Inc., a Delaware corporation (the “Company”), on April 16, 2007
(the “Grant Date”) to Frank Bobe, an employee of the Company (the “Optionee”),
of an option (this “Option”) to purchase, in whole or in part, on the terms
provided herein, a total of 300,000 shares (the “Shares”) of common stock, $0.01
par value per share, of the Company (“Common Stock”) at $2.94 per Share. Unless
earlier terminated, this Option shall expire at 5:00 p.m., Eastern time, on
April 15, 2017 (the “Final Exercise Date”).
     It is intended that the Option evidenced by this Agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Optionee”, as used in
this Option, shall be deemed to include any person who acquires the right to
exercise this Option validly under its terms.
2.   Vesting Schedule.
     This option will become exercisable (“vest”) immediately as to 1/3 of the
original number of Shares on the Grant Date with the remaining 2/3 of the
original number of Shares vesting in equal monthly installments over 3 years.
     The right of exercise shall be cumulative so that to the extent the Option
is not exercised in any period to the maximum extent permissible it shall
continue to be exercisable, in whole or in part, with respect to all Shares for
which it is vested until the earlier of the Final Exercise Date or the
termination of this Option under Section 3 hereof.
3.   Exercise of Option.
     (a) Form of Exercise. Each election to exercise this Option shall be by
written notice in the form attached hereto as Exhibit A, signed by the Optionee,
and received by the Company at its principal office, accompanied by this
Agreement, and payment in full in the manner provided in Section 3(b) hereof.
The Optionee may purchase less than the total number of Shares covered hereby,
provided that no partial exercise of this Option may be for any fractional
share.
     (b) Payment Upon Exercise. Common Stock purchased upon an election to
exercise this Option shall be paid for as follows:
              (1) in cash or by check, payable to the order of the Company;

 



--------------------------------------------------------------------------------



 



              (2) except as the Board (as defined in Section 4 below) may
otherwise determine, by (i) delivery of an irrevocable and unconditional
undertaking by a creditworthy broker to deliver promptly to the Company
sufficient funds to pay the exercise price and any required tax withholding or
(ii) delivery by the Optionee to the Company of a copy of irrevocable and
unconditional instructions to a creditworthy broker to deliver promptly to the
Company cash or a check sufficient to pay the exercise price and any required
tax withholding;
              (3) for as long as the Common Stock is registered under the
Securities Exchange Act of 1934 (the “Exchange Act”), by delivery of shares of
Common Stock owned by the Optionee valued at their fair market value as
determined by (or in a manner approved by) the Board (“Fair Market Value”),
provided (i) such method of payment is then permitted under applicable law,
(ii) such Common Stock, if acquired directly from the Company, was owned by the
Optionee for such minimum period of time, if any, as may be established by the
Board in its discretion, and (iii) such Common Stock is not subject to any
repurchase, forfeiture, unfulfilled vesting or other similar requirements;
              (4) to the extent permitted by applicable law and by the Board, by
(i) delivery of a promissory note of the Optionee to the Company on terms
determined by the Board, or (ii) payment of such other lawful consideration as
the Board may determine; or
              (5) by any combination of the above permitted forms of payment.
     (c) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this Option may not be exercised unless the
Optionee, at the time he or she exercises this Option, is, and has been at all
times since the Grant Date, an employee of the Company (an “Eligible Optionee”).
     (d) Termination of Relationship with the Company. If the Optionee ceases to
be an Eligible Optionee for any reason, then, except as provided in paragraphs
(e) and (f) below, the right to exercise this Option shall terminate three
months after such cessation (but in no event after the Final Exercise Date),
provided that this Option shall be exercisable only to the extent that the
Optionee was entitled to exercise this Option on the date of such cessation.
Notwithstanding the foregoing, if the Optionee, prior to the Final Exercise
Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Optionee and the Company, the right to exercise this
Option shall terminate immediately upon written notice to the Optionee from the
Company describing such violation.
     (e) Exercise Period Upon Death or Disability. If the Optionee dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he or she is an Eligible Optionee and the Company
has not terminated such relationship for “cause” as specified in paragraph
(f) below, this Option shall be exercisable, within the period of one year
following the date of death or disability of the Optionee, by the Optionee (or
in the case of death by an authorized transferee), provided that this Option
shall be exercisable only to the extent that this Option was exercisable by the
Optionee on the date of his or her death or disability, and further provided
that this Option shall not be exercisable after the Final Exercise Date.

-2-



--------------------------------------------------------------------------------



 



     (f) Discharge for Cause. If the Optionee, prior to the Final Exercise Date,
is discharged by the Company for “cause” (as defined below), the right to
exercise this Option shall terminate immediately upon the effective date of such
discharge. “Cause” shall mean willful misconduct by the Optionee or willful
failure by the Optionee to perform his or her responsibilities to the Company
(including, without limitation, breach by the Optionee of any provision of any
employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between the Optionee and the Company), as determined by the
Company, which determination shall be conclusive. The Optionee shall be
considered to have been discharged for “Cause” if the Company determines, within
30 days after the Optionee’s resignation, that discharge for cause was
warranted.
4.   Administration by Board of Directors or Committee.
     This Agreement will be administered by the Board of Directors of the
Company (the “Board”). The Board shall have authority to adopt, amend and repeal
such administrative rules, guidelines and practices relating to this Agreement
as it shall deem advisable. The Board may correct any defect, supply any
omission or reconcile any inconsistency in this Agreement in the manner and to
the extent it shall deem necessary and the Board shall be the sole and final
judge of such action. All decisions by the Board shall be made in the Board’s
sole discretion and shall be final and binding on all persons having or claiming
any interest in this Option. No director or person acting pursuant to the
authority delegated by the Board shall be liable for any action or determination
relating to or under this Agreement made in good faith. To the extent permitted
by applicable law, the Board may delegate any or all of its powers under this
Agreement to one or more committees or subcommittees of the Board (a
“Committee”). All references in this Agreement to the “Board” shall mean the
Board or a Committee of the Board to the extent that the Board’s powers or
authority under this Agreement have been delegated to such Committee.
5.   Adjustments for Changes in Common Stock and Certain Other Events.
     (a) Changes in Capitalization. In the event of any stock split, reverse
stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event, or any distribution to holders of Common Stock other than an ordinary
cash dividend, the number and class of securities and exercise price per share
of each share outstanding under this Option shall be equitably and appropriately
adjusted by the Company (or substituted options may be made, if applicable) to
the extent determined by the Board.
     (b) Reorganization Events.
              (1) Definition. A “Reorganization Event” shall mean: (a) any
merger or consolidation of the Company with or into another entity as a result
of which all of the Common Stock of the Company is converted into or exchanged
for the right to receive cash, securities or other property or is cancelled,
(b) any exchange of all of the Common Stock of the Company for cash, securities
or other property pursuant to a share exchange transaction or (c) any
liquidation or dissolution of the Company.

-3-



--------------------------------------------------------------------------------



 



              (2) Consequences of a Reorganization Event. In connection with a
Reorganization Event, the Board shall take any one or more of the following
actions as to this Option on such terms as the Board determines: (i) provide
this Option shall be assumed, or substantially equivalent options shall be
substituted, by the acquiring or succeeding corporation (or an affiliate
thereof), (ii) upon written notice to the Optionee, provide that the Optionee’s
unexercised Shares under this Option will terminate immediately prior to the
consummation of such Reorganization Event unless exercised by the Optionee
within a specified period following the date of such notice, (iii) provide that
outstanding Shares under this Option shall become exercisable, realizable or
deliverable, or restrictions applicable to this Option shall lapse, in whole or
in part prior to or upon such Reorganization Event, (iv) in the event of a
Reorganization Event under the terms of which holders of Common Stock will
receive upon consummation thereof a cash payment for each share surrendered in
the Reorganization Event (the “Acquisition Price”), make or provide for a cash
payment to the Optionee equal to the excess, if any, of (A) the Acquisition
Price times the number of shares of Common Stock subject to this Option (to the
extent the exercise price does not exceed the Acquisition Price) over (B) the
aggregate exercise price of this Option and any applicable tax withholding, in
exchange for the termination of this Option, (v) provide that, in connection
with a liquidation or dissolution of the Company, this Option shall convert into
the right to receive liquidation proceeds (if applicable, net of the exercise
price thereof) and (vi) any combination of the foregoing.
              For purposes of clause (i) above, this Option shall be considered
assumed if, following consummation of the Reorganization Event, the Option
confers the right to purchase, for each share of Common Stock subject to the
Option immediately prior to the consummation of the Reorganization Event, the
consideration (whether cash, securities or other property) received as a result
of the Reorganization Event by holders of Common Stock for each share of Common
Stock held immediately prior to the consummation of the Reorganization Event
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock); provided, however, that if the consideration received as a result
of the Reorganization Event is not solely common stock of the acquiring or
succeeding corporation (or an affiliate thereof), the Company may, with the
consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise of this Option to consist solely
of common stock of the acquiring or succeeding corporation (or an affiliate
thereof) equivalent in fair market value to the per share consideration received
by holders of outstanding shares of Common Stock as a result of the
Reorganization Event.
6.   Withholding.
     The Optionee shall pay to the Company, or make provision satisfactory to
the Company for payment of, any taxes required by law to be withheld in respect
of this Option. For so long as the Common Stock is registered under the Exchange
Act, and to the extent permitted by the Board, Optionee may satisfy such tax
obligations in whole or in part by delivery of shares of Common Stock, valued at
their Fair Market Value; provided, however, except as otherwise provided by the
Board, that the total tax withholding where stock is being used to satisfy such
tax obligations cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income). Shares surrendered to satisfy tax

-4-



--------------------------------------------------------------------------------



 



withholding requirements cannot be subject to any repurchase, forfeiture,
unfulfilled vesting or other similar requirements. The Company may, to the
extent permitted by law, deduct any such tax obligations from any payment of any
kind otherwise due to Optionee.
7.   Nontransferability of Option.
     This Option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Optionee, either voluntarily or by operation of law, except by
will or the laws of descent and distribution, and, during the lifetime of the
Optionee, this Option shall be exercisable only by the Optionee.
8.   Miscellaneous
     (a) Termination of Status. The Board shall determine the effect on this
Option of the disability, death, retirement, authorized leave of absence or
other change in the status of the Optionee and the extent to which, and the
period during which, the Optionee, or the Optionee’s legal representative,
conservator, guardian or authorized transferee, may exercise rights under this
Option.
     (b) Amendment of Option. The Board may amend, modify or terminate this
Option, including but not limited to, substituting therefor another Option of
the same or a different type, changing the date of exercise or realization,
provided that the Optionee’s consent to such action shall be required unless the
Board determines that the action, taking into account any related action, would
not materially and adversely affect the Optionee.
     (c) Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to this Agreement until (i) all
conditions of this Agreement have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of the Shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Optionee has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.
     (d) Acceleration. The Board may at any time provide that this Option shall
become immediately exercisable in full or in part, free of some or all
restrictions or conditions, or otherwise realizable in full or in part, as the
case may be.
     (e) No Right To Employment or Other Status. This Option shall not be
construed as giving the Optionee the right to continued employment or any other
relationship with the Company.
     (f) No Rights As Stockholder. The Optionee shall have no rights as a
stockholder with respect to any shares of Common Stock to be distributed with
respect to this Option until becoming the record holder of such shares.
Notwithstanding the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to this Option are adjusted as of the date of the
distribution of the dividend (rather than as of the record date for such
dividend), and the

-5-



--------------------------------------------------------------------------------



 



Optionee exercises any of this Option between the record date and the
distribution date for such stock dividend, the Optionee shall be entitled to
receive, on the distribution date, the stock dividend with respect to the shares
of Common Stock acquired upon such Option exercise, notwithstanding the fact
that such shares were not outstanding as of the close of business on the record
date for such stock dividend.
     (g) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware, without regard to any
applicable conflicts of law.
*****

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Option to be executed by
its duly authorized officer. This Option shall take effect as an executed
instrument.

            BOSTON LIFE SCIENCES, INC.
    Dated: June 5, 2007  By:   /s/ Kenneth L. Rice         Name:   Kenneth L.
Rice        Title:   Executive Vice President of Finance and Administration, CFO
& In-House Counsel     

-7-



--------------------------------------------------------------------------------



 



OPTIONEE’S ACCEPTANCE
     The undersigned hereby accepts the foregoing Nonstatutory Stock Option
Agreement and agrees to the terms and conditions thereof.

            OPTIONEE:
      /s/ Frank Bobe                  

-8-



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTICE OF STOCK OPTION EXERCISE

         
 
  Date:    
 
       

     
Optionee name and address:
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   

Attention: Treasurer
Dear Sir or Madam:
     I am the holder of a Nonstatutory Stock Option granted to me by Boston Life
Sciences, Inc. (the “Company”) on ______ for the purchase of ______ shares of
Common Stock of the Company at a purchase price of $  ___ per share.
     I hereby exercise my option to purchase ______ shares of Common Stock (the
“Shares”), for which I have enclosed ______ in the amount of $___. Please
register my stock certificate as follows:

                      (check applicable box)
 
           
     Name(s):
          Tenants in Common
 
           
 
           
 
          Tenants by the Entirety
 
           
 
           
     Address:
          Joint Tenants
 
           
 
           
     Tax I.D. #:
          Uniform Gift to Minors Act
 
           

      I represent, warrant and covenant as follows:
1.   I am purchasing the Shares for my own account for investment only, and not
with a view to, or for sale in connection with, any distribution of the Shares
in violation of the Securities Act of 1933 (the “Securities Act”), or any rule
or regulation under the Securities Act.
2.   I have had such opportunity as I have deemed adequate to obtain from
representatives of the Company such information as is necessary to permit me to
evaluate the merits and risks of my investment in the Company.
3.   I have sufficient experience in business, financial and investment matters
to be able to evaluate the risks involved in the purchase of the Shares and to
make an informed investment decision with respect to such purchase.

 



--------------------------------------------------------------------------------



 



4.   I can afford a complete loss of the value of the Shares and am able to bear
the economic risk of holding such Shares for an indefinite period.
5.   I understand that (i) the Shares have not been registered under the
Securities Act and are “restricted securities” within the meaning of Rule 144
under the Securities Act, (ii) the Shares cannot be sold, transferred or
otherwise disposed of unless they are subsequently registered under the
Securities Act or an exemption from registration is then available; (iii) in any
event, the exemption from registration under Rule 144 will not be available for
at least one year and even then will not be available unless a public market
then exists for the Common Stock, adequate information concerning the Company is
then available to the public, and other terms and conditions of Rule 144 are
complied with; and (iv) there is now no registration statement on file with the
Securities and Exchange Commission with respect to any stock of the Company and
the Company has no obligation or current intention to register the Shares under
the Securities Act.

          Very truly yours,
        (Signature)                    

 